Citation Nr: 0309152	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant filed a timely substantive appeal with 
regard to his claim of entitlement to service connection for 
a sinus disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1962 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for hearing loss, tinnitus, and a sinus disorder.  

In May 2001, the Board remanded the claims of service 
connection for hearing loss and tinnitus due to a recent 
change in the law.  While on remand, the RO issued a 
September 2002 rating decision granting service connection 
for these disabilities.  That decision constituted a full 
award of the benefits sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  For this 
reason, the Board no longer has jurisdiction over these 
claims.  

While the case was remanded to the RO, the appellant sought 
service connection for diabetes mellitus, which the RO denied 
by a March 2002 rating decision.  The appellant disagreed and 
the RO issued a statement of the case in March 2003.  The 
appellant has not perfected his appeal with a properly filed 
substantive appeal.  Therefore, the Board does not have 
jurisdiction over this claim.  


FINDINGS OF FACT

1. The RO sent the appellant notice of its November 1999 
rating decision denying entitlement to service connection for 
a sinus disorder, along with notice of his appellate rights, 
on December 16, 1999.  

2.  An NOD was not received from the appellant or his 
representative within one year of the December 16, 1999, 
letter notifying the appellant of the November 1999 denial of 
service connection for a sinus disorder.  



CONCLUSION OF LAW

An appeal was not perfected on the issue of entitlement to 
service connection for a sinus disorder, and the Board lacks 
jurisdiction to consider the issue.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302(b), 20.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  
"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The initial question in this case is whether the Board has 
jurisdiction to consider the issue of entitlement to service 
connection for a sinus disorder.  In order to perfect an 
appeal of an adverse determination, governing statutory and 
regulatory provisions require the submission, following an 
adverse rating action and adequate notice thereof, of a 
notice of disagreement and, following issuance of a statement 
or supplemental statement of the case, an adequate 
substantive or formal appeal. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2002).  

In October 1999, the appellant filed a claim seeking service 
connection for a sinus disorder.  The RO denied the claim in 
a November 1999 rating decision and notified the appellant of 
that determination by letter dated December 16, 1999.  The RO 
included with this letter a VA Form 4107, Notice of 
Procedural and Appellate Rights, which informed him that he 
had to submit a notice of disagreement within one year of 
December 16, 1999, and that, after VA provided him with a 
statement of the case, he could perfect the appeal by 
submission of a substantive appeal within one year of the 
rating-decision notice or within 60 days after issuance of 
the statement of the case, whichever was later.  The 
appellant filed a statement of the case in January 2000 and a 
substantive appeal in April 2000 perfecting appeals as to 
other issues decided in that rating decision; the notice of 
disagreement and substantive appeal did not address the claim 
of service connection for a sinus disorder.  

The appellant did discuss the sinus-disorder claim in his May 
2000 hearing testimony.  In its May 2001 remand, the Board 
indicated that it construed the appellant's testimony at a 
May 2000 hearing as a notice of disagreement with the denial 
of service connection for a sinus disorder.  The RO addressed 
that issue in a supplemental statement of the case in 
September 8, 2000, which informed the appellant that if the 
supplemental statement of the case included an issue that had 
not been previously addressed by a substantive appeal, he had 
to perfect an appeal of such issue by filing a substantive 
appeal as to the issue within 60 days.  To perfect this 
appeal, the appellant had to submit a substantive appeal 
within 60 days after September 8, 2000.  

The Board notified the appellant via the May 2001 remand that 
the issue of the adequacy and timeliness of his substantive 
appeal would be considered by the Board.  Thereafter, by a 
letter in October 2001, the RO asked the appellant to provide 
any information he had as to the timeliness of a substantive 
appeal on the sinus issue.  A report of contact dated in 
December 2001 indicated that the appellant had no additional 
evidence to submit on this issue.  In a supplemental 
statement of the case in September 2002, the RO listed the 
issue on appeal as whether a timely substantive appeal had 
been filed and included the law and regulations governing 
this jurisdictional issue and the RO's analysis of the claim.  
VA has thus provided written notice to the appellant that it 
would consider whether the substantive appeal in this case 
was adequate and timely, and he was given an opportunity to 
present argument related to this issue.  See 38 C.F.R. § 
20.203 (2002).  He has been provided with notice of the 
regulations pertinent to the issues of adequacy and 
timeliness of substantive appeals, as well as notice of the 
Board's intent to consider these issues.  The Board's 
authority and obligation to assess its jurisdiction must be 
tempered by its obligation to assure that it does so in the 
first instance without prejudice to the claimant.  VAOPGCPREC 
9-99;  see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the appellant has had ample notice of applicable 
law and regulations and he has not availed himself of the 
opportunity to present evidence or information on the issue.  
The Board may proceed to consider the threshold 
jurisdictional question.

A claimant must timely file a substantive appeal to perfect 
an appeal. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2002);  Roy v. Brown, 5 Vet. App. 554 (1993); but 
see Rowell v. Principi, 4 Vet. App. 9 (1993) (RO has 
discretion to dismiss an appeal for failure to file timely 
substantive appeal but failure to file timely substantive 
appeal does not automatically foreclose appeal or deprive 
Board of jurisdiction).  The claimant personally, or his 
authorized representative, may file an appeal.  38 C.F.R. 
§ 20.301(a) (2002).  

In this case, the appellant had the later of two dates under 
the applicable laws and regulations to timely file a 
substantive appeal as to the issue of entitlement to service 
conn3ction for a sinus disorder: either one year from notice 
of the initial decision (the November 1999 rating decision), 
which was December 16, 1999; or 60 days from the mailing of 
the supplemental statement of the case, which was September 
8, 2000, supplemental statement of the case.  38 C.F.R. § 
20.302(b) (2002).  The 60-day period expired on November 7, 
2000, and the one-year period expired on December 15, 2000.  
The record does not include any communication from the 
appellant or his representative during this period.  The lack 
of a document serving as a substantive appeal cannot satisfy 
38 C.F.R. § 20.302(b) (2002), which requires the claimant to 
set forth alleged errors of law and fact made in the rating 
decision.  Therefore, an adequate and timely substantive 
appeal has not been filed with the denial of service 
connection for a sinus disorder.  The application for appeal 
is not in conformity with the governing law, and the Board 
shall not entertain it.  38 U.S.C.A. § 7108 (West 2002).  

Because the Board cannot reach the merits of the claim of 
service connection for a sinus disorder, consideration of 
compliance with the Veterans Claims Assistance Act (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)) 
with respect to providing notice and assistance to 
substantiate that claim is likewise beyond the Board's 
jurisdiction.  


ORDER

The appellant having failed to perfect an appeal through 
filing of a timely and adequate substantive appeal, the claim 
of entitlement to service connection for a sinus disorder is 
dismissed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

